
	
		I
		112th CONGRESS
		1st Session
		H. R. 3453
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Benishek (for
			 himself, Mr. Ribble, and
			 Mr. Huizenga of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to authorize
		  permits for takings of wolves to protect from wolf depredation in States where
		  wolf populations exceed the recovery goals in a recovery plan under that
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 State Management of Recovered Wolves
			 Act.
		2.Permits for
			 takings of wolves to protect from wolf depredationSection
			 10(a) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)) is amended by
			 adding at the end the following:
			
				(3)The Secretary shall permit, under such
				terms and conditions as the Secretary may prescribe, any State in which wolves
				are listed under section 4(c) to conduct lethal and non-lethal control of
				wolves in such State to protect from wolf depredations, if the number of wolves
				in the population of wolves in such State exceeds the goal for such population
				established by a recovery plan in effect under section
				4(f).
				.
		
